Citation Nr: 1724628	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-11 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for Post-Traumatic Stress Disorder (hereinafter "PTSD").

2.  Entitlement to service connection for a right leg condition.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to July 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board observes that the Veteran requested a hearing before a Veterans Law Judge in connection with his appeal.  He was informed in a January 2017 letter that his requested hearing had been scheduled for April 2017; the Veteran, however, cancelled his hearing.  His request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2016).


FINDINGS OF FACTS

1.  There is no credible supporting evidence of record that the Veteran's reported in-service stressor occurred. 

2.  There is no competent evidence of record showing that the Veteran has ever been diagnosed with a right leg disability.

3.  A right leg disability was not manifest in service and the probative medical evidence of record weighs against the claim.  

4.  The Veteran does not have a hearing loss disability as defined by VA regulation.

5.  Tinnitus was not manifest during active service or within a year of service separation, and was not caused or aggravated by any disease, injury, or event in service.
 


CONCLUSIONS OF LAW

1.  The criteria for service connection of PTSD are not met. 38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection of a right leg disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. 3.102, 3.303,  3.304 (2016).

3. The criteria for service connection of bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.385 (2016).

4.  The criteria for service connection of tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2016).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

DUTIES TO NOTIFY AND ASSIST

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A.           §§  5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

VA's duty to notify was satisfied by letter dated October 2009  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran in the development of his claim has also been met. This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R.     § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records (STRs) and VA treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the standards of McLendon are not met as to this issue as the evidence of record fails to indicate that the Veteran's claimed disabilities occurred in service or are otherwise related thereto.

Furthermore, the Board notes the Veteran was scheduled for a VA contract audiology examination on July 14, 2016, at a private audiologist's office.  That physician  reported on July 14, 2016 that the Veteran failed to appear for the examination. 

Under VA regulations, when a claimant, without showing good cause, fails to report for an examination scheduled in conjunction with an original claim, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655(b) (2016).  Neither the Veteran nor his representative have given a reason as to why he failed to report for the July 2016 VA examination or that he had good cause for missing the examination.  Furthermore, the Veteran and his representative have not indicated that he missed the examination due to a lack of notice.  Therefore, the Board finds that good cause has not been demonstrated for the failure to report for the July 2016 VA examination, and his claims for service connection of hearing loss and tinnitus will be rated based on the evidence of record.  Id.

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").h

SERVICE CONNECTION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection may be presumed for certain chronic diseases, to include sensorineural hearing loss and tinnitus, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptoms after service may serve as an alternative method of establishing service connection.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptoms may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptoms applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The first requirement for any service connection claim is evidence of a disability. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2) (2016).

 Even without combat participation, if the Veteran's claimed stressor is related to "fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2016).

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2016).

Along with stressors related to captivity as a prisoner of war or an in-service diagnose, if the claimed stressor does not involve either combat, the fear of hostile military or terrorist activity, or personal assault, then the Veteran's claimed stressors must be corroborated by evidence other than the Veteran's own testimony or the diagnosis of PTSD itself.  38 C.F.R. § 3.304(f) (2016); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The occurrence of an event alleged as the stressor upon which a PTSD diagnosis is based, as opposed to the sufficiency of the alleged event to cause PTSD, is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

Factual Background

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

The Veteran's service personnel records (SPRs) indicated that he enlisted in July 1979 and worked in the automotive repair shop.  

The Veteran's STRs indicated that he had a normal enlistment examination in June 1979.  Throughout his active service he had multiple treatment records for various illnesses, including colds, injury after a motor vehicle accident, and gastroenteritis.  His STRs are silent for complaints or mention of right leg pain, injury, or symptoms.  His STRs are also silent for complaints of psychological symptoms, hearing loss or tinnitus.  His STRs indicated that he elected not to undergo medical examination prior to separation.

In May 2002 the Veteran began treatment at a VA Medical Center (hereinafter VAMC).  He first presented for heroin addiction and entered a detox program.  At entrance into the program, the Veteran reported inflamed skin on his right leg.  Upon examination, the Veteran had two areas of cellulitis on his right lower leg at the site of his drug injection.  He indicated he had no hearing problems.  He denied any behavioral or disciplinary problems while in-service.  The Veteran reported that he had not been in combat and did not indicate any mental illness or symptomology.  His psychological assessment was positive for heroin use and antisocial traits.  He was admitted into the detoxification program.

In a March 2009 VAMC primary care note the Veteran presented with complaints of hearing loss and tinnitus.  He requested an audiology referral as he was in the process of filing for service connection.  He reported a lot of nightmares from his service days and felt down and depressed.  At a March 2009 VAMC psychological consult the Veteran tested positive in a PTSD screen, however no stressor was reported at that screening.  At a March 2009 VAMC psychiatry visit the Veteran reported that he had been in Korea and that he saw Korean children being beaten up.  He reported that seeing Asian children upset him and that he avoided reminders of his overseas service.  He reported no history of prior psychiatric treatment.  It was recommended that PTSD be ruled out and he was diagnosed with anxiety.

At an April 2009 VAMC mental health initial evaluation the Veteran reported that he had begun heroin use while in-service.  He reported having been assaulted while in Korea standing guard duty.  He stated that he never reported the assault.  He stated that he had nightmares about his time in Korea and now had an exaggerated startle response.  He reported witnessing children in Korea being beaten with a wire and raped.  He stated that he had cried outside of Korean stores.  He stated that he did not report his problems before because he was embarrassed.  The Veteran also reported having tinnitus all day.  Upon examination it was noted that he denied mental health problems at his in-take into the detoxification program in 2002.  In was reported that the Veteran also denied problems with his mood while he had been incarcerated.  He had pain in his right leg at 6 out of 10 on the pain scale.  He was diagnosed with non-combat PTSD, prescribed medication, and began group therapy.

In August 2009 at a VAMC primary care visit the Veteran reported right thigh pain and numbness.  He was prescribed gabapentin.  

In a November 2009 VAMC follow-up visit the Veteran reported that his right leg pain was getting worse and that the medication was not working.  He was noted to have ringworm and pitriasis rosea on his right thigh and his medication was increased.  A subsequent November 2009 VAMC note indicated that the Veteran was suffering from pain and neuropathy on his lateral right thigh.  Throughout November 2009 he continued complaints of increasing right thigh pain.

In a December 2009 VAMC neurological consult the Veteran reported pain over his right thigh with numbness over the right thigh subjectively.  He reported onset of the symptoms when he was assaulted in-service.  Upon examination the Veteran had weakness and atrophy of the right quadriceps.  An electromyography was performed and indicated a right L3 lumbar radiculopathy.  EMG findings were compatible with a mild chronic right L5 radiculopathy.

In March 2010 a VAMC primary care note indicate that the Veteran had a limp which he reported started in service.  He was referred for a lumbar spine MRI.  A March 2010 VAMC lumbar spine MRI indicated that the Veteran had a slight broad-based disc bulge at L5-S1.  An X-ray of the Veteran's right hip and femur were normal, with minimal spurring at the greater trochanter of the femur.  

A May 2010 VAMC neurology consultation note indicated that the Veteran presented with right leg pain.  He reported that most of his pain was in the outer aspect of his right thigh and legs.  The VAMC neurologist stated that based on the Veteran's history and physical, he did not have any radiculopathy despite the MRI findings.  He was diagnosed with myofascial pain and recommended for manual therapy that could be self-administered and medication.  

In a July 2010 podiatry consultation note it was noted that the Veteran might have a lower extremity limb length discrepancy causing his right thigh pain.  Upon examination it was found that the Veteran's left lower extremity was 2 centimeters shorter than his right lower extremity.  He was provided lifts for his shoes.  In return follow-up treatment the Veteran experimented with different lift heights and removal of the lifts.  In a September 2010 VAMC podiatry follow-up visit the Veteran indicated that he had tried not using his shoe inserts, but that the pain was better with his inserts.

In a January 2011 VAMC podiatry visit it was indicated that the Veteran had lower extremity limb length inequality.  He was provided an orthotic for his left shoe, as it was determined that his left leg was shorter than his right.  In February 2011 a VAMC primary care note indicated that the Veteran was still experiencing right thigh pain.  He reported the onset of the pain as occurring in 1981 or 1982 as secondary to trauma.  He was using a cane on that visit and walked with a limp.  He presented with a decreased range of motion and tenderness with flexion and lateral movements.  He was continued on medication and X-rays were recommended.  

In an August 2014 VAMC nursing admission evaluation note the Veteran reported no hearing problems.  Similarly, in a September 2015 VAMC nursing admission evaluation note the Veteran reported no hearing problems. 

Service Connection for PTSD

The Veteran contends that he developed PTSD due to his military service.

As stated above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In this matter, the Veteran's stated in-service stressor was his contention that he witnessed children being raped and beaten while in Korea.  

It is well documented and admitted by the Veteran that he was not engaged in combat activity.  He was also not a prisoner of war and his reported stressor does not relate to an in-service personal assault.  Thus, as the Veteran's stressor does not involve either captivity, combat, the fear of hostile military or terrorist activity, or personal assault, his stressor must be corroborated by evidence other than his own testimony or the diagnosis of PTSD itself.  38 C.F.R. § 3.304(f) (2016); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In this matter, there is no such corroboration.  

VA requested stressor information from the Veteran in October 2009.  In November 2009 the Veteran responded and attached progress notes from his VAMC treatment indicating that his stressor was the treatment of Korean children he witnessed while stationed overseas.  The Veteran did not provide any further information or corroboration of his reported in-service stressor.  VA attempted to verify the information provided by the Veteran and was unable to do so.  In July 2016 VA notified the Veteran of its inability to verify the information regarding his claimed stressor and requested further information from the Veteran regarding his reported stressor.  The Veteran failed to respond to the July 2016 VA letter.  Thus, there is no evidence of record corroborating the alleged in-service stressor identified by the Veteran.  

The Board finds, then, that there is no corroborating evidence of the Veteran's in-service stressor.  As such, the criteria set forth is 38 C.F.R. §3.304(f) are not met and service connection for PTSD must be denied.

Service Connection for a Right Leg Condition

The Veteran has sought service connection of a right leg condition.

The Veteran's STRs are void of complaint of right leg pain, injury or symptomology.  The evidence of record indicates that the Veteran first complained of right leg pain in April 2009 and began treatment for pain at that time.  Though the Veteran related his right leg pain back to a claimed in-service assault, the Veteran admitted that he did not report the assault and, as stated, his STRs are without mention of any physical injury as a result of such an occurrence.  His VAMC records do not contain a diagnosis for his right leg pain.  

In this matter, the preponderance of the evidence weighs against finding of a current right leg disability.  There is no probative evidence of record which establishes that the Veteran is suffering from any diagnosed right leg condition or disability.  The only medical evidence of record - the VAMC records - do not contain a diagnosis for the Veteran's right leg pain, but contain treatment for pain associated with other conditions, including a leg length discrepancy and lumbar radiculopathy.  The claim for service connection for a right leg disability, therefore, must be denied because the first essential element for the grant of service connection, competent evidence of the disability for which service connection is sought, is not met.

In Jandreau v. Nicholson, the U.S. Court of Appeals for the Federal Circuit stated: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In the present case, a right leg disability is not a simple condition that is identifiable by observation alone.  It involves a more complex medical question, including medical training and clinical testing, to diagnose.  Thus, the Veteran is not competent to diagnose this condition as a lay person.  Moreover, there is no evidence that he is reporting a contemporaneous diagnosis or that a medical professional has provided him a diagnosis based on his symptomatology.  Thus, the Veteran is not competent to diagnose this condition.

Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for a right leg condition, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss

The Veteran contends that he developed hearing loss due to his military service.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

In May 2009 the Veteran had a private audiological examination.  He reported that he had been exposed to noise primarily through weapons-fire.  He reported bilateral tinnitus that was stable over time and hearing loss.  Upon audiological evaluation, his pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
25
LEFT
30
25
25
30
25

The May 2009 hearing audiogram exam showed that the Veteran's auditory threshold in either ear, in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz, was not 40 decibels or greater.  Neither was it shown that the auditory thresholds for at least three of those frequencies were 26 or greater.  Based on the above findings, none of the objective evidence of record shows that the Veteran has a current hearing loss disability that meets the criteria set forth in 38 C.F.R. § 3.385.  Therefore, the Veteran's hearing loss does not constitute a disability for VA purposes.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1110 (West 2014).  The competent evidence establishes that the Veteran does not have the disability for which service connection is sought, and there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, the claim for service connection for bilateral hearing loss must be denied because the first essential criterion for the grant of service connection, competent evidence of the disability for which service connection is sought, is not met.

Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for bilateral hearing loss and service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b) (West 2014).

Tinnitus

The Veteran contends that he has tinnitus related to service.

As stated above, service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a), including tinnitus, that manifest to a degree of 10 percent within one year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 496-97 (1997)); see 38 C.F.R. § 3.303(b).

In this case, the evidence of record does not reflect that the Veteran had tinnitus during or within one year after separation from active duty service.  

The Veteran's STRs are void of complaints of or treatment for tinnitus.  

The Veteran's first reported complaint of tinnitus was in March 2009.  In April 2009 he reported tinnitus occurring all day.  In his May 2009 private audiological examination he reported tinnitus, which had been stable over time.  In a February 2010 VAMC treatment record tinnitus was noted by history.  He had no further complaints of or treatment for tinnitus.  The remainder of his VAMC treatment records are without mention or reference to tinnitus.  He denied hearing problems in both August 2014 and September 2015.  

The Board finds that the Veteran is not entitled to service connection for tinnitus. There is no credible evidence of a current disability, and neither a nexus nor manifestation of tinnitus within one year of service is shown by the evidence of record.

The Veteran reported that he has tinnitus. The Veteran is competent to report this, as tinnitus is observable by a layperson.  See Washington v. Nicholson, 21 Vet. App. 191, 195   (2007).  However, for the following reasons, the Board does not find the Veteran credible.

The Veteran did not report tinnitus in his May 2002 VAMC in-take examination.  He specifically denied hearing problems.  He first reported tinnitus in March 2009 when he requested an audiological examination in conjunction with his claim for service connection.  His only other complaints of tinnitus were in conjunction with establishing service connection and his private audiological examination.  He did not have direct complaints of tinnitus after his May 2009 audiological examination and he again denied hearing problems in 2014 and 2015.  Thus, the Board does not find the Veteran credible as to his assertion that he has tinnitus.  To the extent the private audiological examiner noted tinnitus, this evidence is of no weight as the sole source for the diagnosis, given the nature of tinnitus, is the lay statements of the Veteran, which for the above reasons lack credibility.

Moreover, even if the current disability requirement were met, for the following reasons the weight of the evidence is against a nexus between tinnitus and service and against manifestation within one year of his separation from service.

The objective evidence of record establishes that the Veteran did not report tinnitus within one year of his separation from service.  The first complaint and diagnosis of tinnitus was in 2009 - over two decades after the Veteran's separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection for tinnitus is also not established based on a chronicity during service or a continuity of symptomatology after service.  38 C.F.R. § 3.303(b).  The Veteran had no complaints or treatment while in service and did not have complaints of or treatment for tinnitus until decades after his separation from service.  Furthermore, the Veteran denied hearing problems prior to and after his 2009 examinations wherein he reported tinnitus.  

Finally, the preponderance of the evidence weighs against a direct link between the Veteran's tinnitus and service.  The Veteran separated from service in 1983 and did not report tinnitus until March 2009.  He did not report the date of onset and did not relate at that time that his tinnitus was caused by his service.  His May 2009 private audiological examination did state that the Veteran was exposed to arms fire in-service, however the examiner did not relate the Veteran's reported tinnitus to service.  Further, in the most recent medical evidence of record, the August and September 2015 VAMC records, the Veteran stated he did not have any hearing problems.  

The Board has considered the Veteran's statements regarding his tinnitus.  In this regard, the Board may not categorically reject lay testimony or categorically find that medical evidence is required to support the claim.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather, the Board must determine on a case-by-case basis whether a lay person is competent to provide an opinion as to the diagnosis or etiology of the disability in question, or whether medical evidence is required.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  In this case, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. At 435, the specific issue in this case, the etiology of the Veteran's tinnitus, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Thus, although the Veteran is competent to discuss his symptoms, he does not possess the experience or specialized training needed to determine whether his current disability is linked to his service.  Accordingly, because the Veteran's opinion is not competent on this issue, it lacks probative value.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).  Moreover, the Board finds that the Veteran's statements regarding tinnitus are inconsistent with the contemporaneous medical evidence.  Thus, although competent to describe tinnitus, the Board finds the Veteran not credible.

Thus, the Board concludes that the evidence of record does not support the claim of entitlement to service connection for tinnitus.  The preponderance of the evidence is against a finding that tinnitus is related to service.  Moreover, because the evidence establishes that the Veteran did not develop tinnitus to a compensable degree within one year of separation from service, service connection on a presumptive basis is also not warranted.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefit of the doubt doctrine is therefore not for application and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .

ORDER

Service connection for PTSD is denied.

Service connection a right leg disability is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


